Slip Op. 02-55

           UNITED STATES COURT OF INTERNATIONAL TRADE

         BEFORE: HON. RICHARD W. GOLDBERG, SENIOR JUDGE


BECKER GLOVE INTERNATIONAL, INC.,

                      Plaintiff,

                 v.                     Court No. 02-00278

UNITED STATES,

                      Defendant.


[The subject merchandise is properly classified under HTSUS
6117.80.85.]

                                                Dated: June 18, 2002

Neville Peterson LLP (John M. Peterson and Curtis Knauss) for
plaintiff Becker Glove International, Inc.

Robert D. McCallum, Jr., Assistant Attorney General, John J.
Mahon, Acting Attorney in Charge, Harry A. Valetk, Trial
Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice for defendant.

                              OPINION

     GOLDBERG, Senior Judge: This case involves the proper

classification of knit polyester fleece headbands imported from

the People’s Republic of China.    Plaintiff Becker Glove

International, Inc. (“Becker Glove”) imported the subject

merchandise under subheading 6117.80.85 of the Harmonized Tariff

Schedule of the United States (2002) (“HTSUS”).     The United

States Customs Service (“Customs”) asserts that the proper

classification of the subject merchandise is HTSUS 6117.80.9540.
Court No. 02-00278                                           Page 2

Although the tariff rate is the same under either subheading,

under Customs’ proposed classification the merchandise would be

subject to quota restrictions and Becker Glove would be forced to

obtain a textile quota category 659-O visa in order to enter the

headbands into the United States.

     The parties filed a Stipulation with this Court, dated June

4, 2002, wherein they agreed that the sole issue presented in

this case is whether Customs properly classified the subject

merchandise under HTSUS 6117.80.9540.    Because the parties have

agreed to submit this action for decision based on the

Stipulation alone, rather than submitting additional briefs or

proceeding to trial, the Court treats the Stipulation as cross-

motions for summary judgment under U.S.C.I.T. R. 56.

                            Background

     The knit polyester fleece headbands, SKU nos. 84678-00765,

84678-00766, 84678-00767, 84678-00768, and 84678-00770

(collectively “subject merchandise”), were imported as one entry

at the port of St. Louis, Missouri, on February 5, 2002.   Becker

Glove classified the subject merchandise upon importation under

HTSUS subheading 6117.80.85, “[h]eadbands, ponytail holders and

similar articles.”   Customs released the merchandise to Becker

Glove, but later issued Becker Glove a Customs Form 4647 Notice

to Redeliver the subject merchandise, indicating that the proper

classification of the subject merchandise was HTSUS 6117.80.9540,
Court No. 02-00278                                             Page 3

the residual “other” category, and that it was therefore subject

to visa requirements.   Becker Glove filed a protest on February

28, 2002.   The Port Director of Customs for the Port of St.

Louis, Missouri, denied Becker Glove’s protest on March 20, 2002.

Becker Glove timely commenced this action in the Court of

International Trade on April 8, 2002, to challenge the denial of

its protest.

                             Discussion

     The Court has jurisdiction pursuant to 28 U.S.C. § 1581(a)

(2000).   The question of proper classification in this case is a

question of law, over which the Court exercises de novo review.

See 28 U.S.C. § 2640 (2000).   Under the Supreme Court’s recent

decision in Mead Corp. v. United States, 533 U.S. 218, 234-35

(2001), the Court affords deference to Customs’ classification

according to its “‘its writer’s thoroughness, logic, and

expertness, its fit with prior interpretations, and any other

sources of weight.’”    Rockenel Fastener, Inc. v. United States,

267 F.3d 1354, 1357 (Fed. Cir. 2001) (quoting Mead, 533 U.S. at

235).

     Four previous New York Customs rulings, Nos. B85343, C87769,

F81830, and G89526, were submitted to the Court.   All describe

similar headbands to those at issue in this case, and in each

instance Customs classified the headbands under HTSUS

6117.80.9540, noting that the function of the headbands was to
Court No. 02-00278                                               Page 4

provide warmth.

     After reviewing the HTSUS, the Stipulation, and submitted

exhibits, the Court finds that the subject merchandise is

properly classified under HTSUS 6117.80.85, as “[h]eadbands,

ponytail holders and similar articles.”     The parties agree that

the subject merchandise falls under heading 6117, HTSUS, “[o]ther

made up clothing accessories, knitted or crocheted; knitted or

crocheted parts of garments or of clothing accessories.”

However, Customs contends that the subject merchandise must be

classified under the residual “[o]ther” category, HTSUS heading

6117.80.9540, because the subject merchandise is intended to

provide warmth.

     Subheading 6117.80.85 encompasses the eo nomine designation

of “headbands,” but that term is not defined in the HTSUS or the

legislative history.     See Pillowtex Corp. v. United States, 171

F.3d 1370, 1373 (Fed. Cir. 1999).     Therefore, the Court will

construe the term “headbands” according to its common and popular

meaning.   Id.    The Court may rely on its own understanding,

dictionaries, and other reliable sources to ascertain the common

meaning of the term.     See Brookside Veneers v. United States, 6

Fed. Cir. (T) 121, 125, 847 F.2d 786, 789 (1988).     The Court

understands the term “headband” to include the subject

merchandise.     Also, the parties stipulate that the subject

merchandise “is known commonly and commercially as ‘headbands,’”
Court No. 02-00278                                              Page 5

Stipulation at 3, so that headbands with the purpose of providing

warmth are within the common meaning of “headbands.”     See

Stipulation at 3.    “‘[A]n eo nomine designation, with no terms of

limitation, will ordinarily include all forms of the named

article.’”   Carl Zeiss, Inc. v. United States, 195 F.3d 1375,

1379 (Fed. Cir. 1999) (quoting Hayes-Sammons Chem. Co. v. United

States, 55 C.C.P.A. 69, 75 (1968)).    Therefore, the Court finds

that the term “headband” in HTSUS 6117.80.85 does not exclude

headbands designed to provide warmth.

     Because the eo nomine provision of HTSUS 6117.80.85 includes

“headbands,” and the subject merchandise is commonly and

commercially known as headbands, the proper classification of the

subject merchandise is HTSUS 6117.80.85.    Judgment must therefore

be entered in plaintiff’s favor.



                                   _________________________________

                                          Richard W. Goldberg
                                             SENIOR JUDGE


Date:     June 18, 2002
          New York, New York.